Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 4, 12-15, 20, 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by JP 08505630.

JP teaches that a cosmetic preparation of horse colostrum milk is prepared, see pages 2, 3 and the claims. 

It is noted that claim 4 has no subject, thus the claims do NOT require that the composition be administered to anyone. Thus, the claims read on anyone. It is recognized in JP that the horse colostrum includes a saturated fatty acid, such as palmitic acid, a steric acid and a myristic acid or a unsaturated acid. JP also teaches that the colostrum is sterilized. Clearly the colostrum was used at a therapeutically effective amount since it is disclosed as used to treat topically the skin for burns, etc. Cosmetic use is also disclosed. Vegetable oil is also disclosed which will have the claimed fatty acids inherently or in the very least because they have been provided by the colostrum as explained above. JP also teaches that the composition has been freeze dried (lyophilized).



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08505630.

JP teaches that a cosmetic preparation of horse colostrum milk is prepared, see pages 2, 3 and the claims. 

It is noted that claim 4 has no subject, thus the claims do NOT require that the composition be administered to anyone. Thus, the claims read on anyone. It is recognized in JP that the horse colostrum includes a saturated fatty acid, such as palmitic acid, a steric acid and a myristic acid or a unsaturated acid. JP also teaches 

JP does not explicitly teach that the sterilization is done by heating or that the colostrum is from a woman. 

It would have been obvious for one having ordinary skill in the art to use colostrum from a woman since JP already teaches horse colostrum thus using human and specifically women’s colostrum is obvious since clearly instead of using horse one of ordinary skill in the art could use colostrum from a human or specifically a woman since women’s milk is routinely studied and used in formulations. The reason JP might have used horse instead of human (woman’s milk) was it was more readily available as opposed to women’s colostrum since it has to be the milk from the woman’s breast within 5 days after birth to be colostrum milk which was probably not readily available to the inventors of JP. 

It also would have been obvious to heat the colostrum to sterilize it since this is routinely how milk is pasturized so it does not spoil. Once the milk is sterilized by heating inherently the milk will have a reduced lactoferrin content.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655